,"-",




                      C-jC'Pn K-ihbQfc I/tCfdefendant]                    ) IN THE     O             ^COURT

                                                                           COUNTY, TEXAS



                                                                                                                -o

                   NOTICE OF APPEAL                                                               j "Vl^—       no


                                                                                                                —i
                   TO THE HONORABLE COURT:


                                 tlfbbDkJ hS'fJame of each party filing notice], fjj(Cl doi p j
                   designation], gives notice of (Xfjp^uj                [his or her or its or their] intent to
                   appeal the trial court's judgment rendered on (}/ ■ o ■ Of)l^             [date]. This appeal
                   is taken to     ff „ -?             [number of the court of appeals, e.g., the Third Court of
               Appeals, unless appeal is taken to the First or Fourteenth Court of Appeals, in which case
               the notice must state that the appeal is to either of those courts, e.g., either the First or the
        ^-.        Fourteenth CouxLof Appeals or, if a direct appeal, the Supreme Court of Texas] in
       . y^n PifOhlOiO ieYCtS [name of city], Texas.

                   [If party is represented by counsel, use following signature:]



               Respectfully submitted,
               {,1/Jfe- f^xfifiiOj                 [firm name, if any]
               By:                                     [signature line]
                              *--- /l ft nil) ^)   [iyped name]
                                                                          [address]
210- 7/4- (UQtH[telephone number] ( fJo/ (Ct
               .              [facsimile number, if any]
                              [state bar number]



               [If party is not represented by counsel, use following signature:]



  *            Respectfxiily^ubmitted,
 q UCtO^'^P^ i^ ..fc-Q-fiiQ ^                      [signature of pro se party]
  £, a Q pi txh-Lp t,          I'C )lC\)Y\Oc>      [typed name]
      £jj F: f~Jb \7\ (/ O 0 A-1,3if77              / 7 ft £/ ^'          [adc/ress]
v/0 /TQ ' ^3Cb~ [telephone number]
              - 01' 7         [fscsimile number, if any]



               CERTIFICATE OF SERVICE




                   I certify that a true copy of the above Notice of Appeal has, on this day, been
                      11') fJ^/*?* f)              [delivered in person or delivered in person by my agent or
               delivered by courier with receipted delivery or sent by certified mail or sent by registered
                   mail or sent by telephonic document transfer before 5:00 p.m. of the recipient's local time]
State of Texas
County of     Bexar


This instrument was acknowledged before me this   '   day of Jbu"\ uucuTli       . 20 IS   bv



    Personally known or )0 Produced "i                      as identification.



        /01&S           MONICA MARISSA IERMA
       i<-JUv k Nudity PuBlic. State ol lexas
       \fyf\.K'i  My Commission Expires                         Notary Public, State of Texas
        ''''<'i,::,$y    September 02, 2018
to f^tt/T 3                            [name, address, and designation, including telecopier number if
sent by telecopier, e.g.,                            (name), attorney of record for                              {name of
party), at -                     ,   (address)].


       t->~r _ >    kt. -        y" r-     --~~ ■""«•'-■•             •; ,-v:":""o>      monicamarissa lerma
           / /^^                     [signature]                      '■ \ /^^A Noioty Public. State ol Texas
     i •    ', >                                                      '.:::J-./aT.:..j   My Commission Expiies
Attorney for                                                          jj \^;-i,-^*        September 02. 2018


[List name and address of each person served, or if person served is a party's attorney, list
name of party represented by that attorney, e.g.,




Joe Jones
Jones, Jones & Jones
123 Sesame Street Smalltown, Texas 77777
Attorney for Sue Smith, Plaintiff]




      Source: Legal > States Legal - U.S. > Texas > Search Forms & Drafting Instructions > Dorsaneo, Texas
                   Litigation Guide -i-i
           View: Full
   Dateffime: Wednesday, June 23,2010 - 5:03 PM EDT




                                                j| About LexisNexis        Terms & Conditions : Contact Us
                            | LeXisNeXiS^i Copyright © 2010 LexisNexis, a division of Reed Elsevier Inc. All
                                                   rights reserved.
                                            NO.

G,        Plaintiff,
                                                         ■



                                                         i
                                                                 IN THE COUNTY COURT

                                                                                                           o
                                                         i                                        rsa      o

     V.                                                  t
                                                                 AT LAW NO. 3                     Si
                                                         ■
                                                                                                          -<sjrri
                                                                                                          o>o


 GuCcXcAu **U>                                                                                    i
                                                                                                 oo
                                                                                                          -V*1 ^r. ";"


 AND ALL OCCUPANTS,                                                                              33»


          Defendant.                                             BEXAR COUNTY, TEXAS
                                                                                                 *•




                                              JUDGEMENT

         On this date came on to be heard the above-styled and numbered cause. Plaintiff appeared by
 authorized agent and attorney. Defendant, having been duly given notice of trial setting in the manner
 prescribed by law, appeared not in person without counsel,                       . Plaintiff/Both parties
 announced ready for trial without demand for jury.


        After hearing the evidence and arguments of counsel, it appeared to the Court that the Defendant
 has forcibly detained the herein described property from Plaintiff and that Plaintiff should recover
 possession of the property, damages in the reasonable rental value of the property to date hereof, plus
 reasonable attorney's fees and costs of Court.


          IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiff recover possession from Defendant of
 the property described in the petition, to-wit:




          That Plaintiff have its Writ of Possession, and recover from Defendant $Q. /OXS              in rents
 due as of date hereof, damages in the sum of $<3 O^ifi . ox> , reasonable attorney's fees in the amount
 of $    p         , costs of Court, plus interest on the amount of this Judgment and taxable court costs
 at the maximum rate compounded annually that is allowable by law (either per contract or statute,
 whichever is greater), for all of which let execution issue.

                                                                                nf.ji.Ll— 1.'—




          Signed and entered this      day of __!„